Citation Nr: 0010076	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-31 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to April 
1972 and from June 1972 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for a 
left eye injury.  This is the only issue currently before the 
Board.


FINDING OF FACT

The veteran was not shown to have any left eye pathology in 
service and he has not presented or identified competent 
evidence showing that he currently has a left eye disorder of 
service origin or otherwise related to service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a left eye injury is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from October 1970 to April 
1972 and from June 1972 to June 1978.  The entry examination 
report, dated in August 1970, shows a general eye examination 
was normal.  Ophthalmoscopic examination was also normal.  
Distant vision, uncorrected, was 20/20 in both eyes.  
Corrected vision was not indicated.  On the accompanying 
medial history, the veteran denied having had eye trouble.  A 
treatment record from the eye clinic, dated in June 1973, 
shows the veteran complained that he had had itchy eyes, 
especially in the morning, for two weeks.  Screening showed 
the veteran's eyesight was normal by pinhole and slitlamp 
testing.  Fundi were benign.  The impression was normal 
examination.  The separation examination report, dated in 
March 1972, shows the eyes were normal.  Ophthalmoscopic 
examination was also normal.  Distant vision, uncorrected, 
was 20/20 in each eye.  The separation examination report, 
dated in April 1978, that a general eye examination and 
ophthalmoscopic examination were normal.  The veteran's 
distant vision, uncorrected, in his right eye was 20/40 and 
20/20 in the left eye.  The remaining service medical records 
are negative for complaint, or treatment of an eye condition.  

The veteran filed an application for service connection for a 
left eye condition in March 1997.  He indicated that the 
onset of the left eye condition was in 1971 while he was 
stationed at Fort Hood and that he had reported to sick call.  
He indicated that he received post-service treatment for his 
eye condition in 1980 at the VA Medical Center in Temple, 
Texas.  

In a VA outpatient treatment record, dated in April 1997, the 
veteran was noted to report that for a month he had had eye 
burning sensation in his eyes that comes and goes.  
Reportedly he had seen an optometrist/ophthalmologist.  The 
examiner noted a history myasthenia gravis and a thymectomy 
in 1980.  Physical examination showed ptosis of the left eye.  
The pertinent diagnosis was history of myasthenia.  

In a statement in support of his claim, dated in June 1997, 
the veteran stated that after reenlistment in 1972, while 
stationed in Fort Hood, Texas, he exited his barracks and his 
eyes were exposed to sunlight, at which time he felt a sharp 
pain in both of his eyes and reported to sick call the 
following day.  The veteran claimed that nine years after 
that incident, he began experiencing double vision and 
subsequently underwent a thymectomy.  He stated that he was 
diagnosed with myasthenia gravis at the VA Medical Center in 
Temple, Texas.  The veteran opined that the onset of the eye 
disorder may have been while he was at Fort Hood in 1970, 
1971 or 1972.  

In June 1997, the RO requested all outpatient treatment 
records pertaining to the veteran from the VA Medical Center 
in Temple, Texas for 1980.  The medical facility certified 
that a check since January 1980 revealed no records until 
April 1997.  A report of contact, dated in October 1997, 
indicates that the veteran contended that he underwent 
surgery to remove his thymus glands in 1981 or 1982 at the VA 
Medical Center in Temple, Texas.  

In a VA progress noted, dated in October 1997, the veteran 
reported a history of myasthenia gravis.  The examiner noted 
that only the left eye was affected.  

In his substantive appeal, VA Form 9, dated in October 1997, 
the veteran claimed that in 1972, he walked out of his 
barracks and experienced a burning sensation in his eyes.  He 
alleged that in 1981 or 1982 he began having double vision 
and he that he was diagnosed with myasthenia gravis following 
an examination at the VA Medical Center in Temple, Texas.  He 
claimed that he continued to occasionally have double vision.  

A VA outpatient treatment record from Austin Regional Clinic, 
dated in December 1997, shows the veteran raised concerns 
regarding myasthenia gravis.  Physical examination showed 
ptosis of the left eye.  

The veteran was afforded a VA examination in December 1997.  
He reported a history of myasthenia gravis since mid-1977 and 
indicated that he had had his thymus surgically removed in 
1980 at a VA hospital.  He reported ongoing problems 
associated with myasthenia gravis.  Physical examination 
revealed a visual acuity at distance without lenses was right 
eye 20/30 and left eye 20/25.  With lenses he read 20/20 in 
each eye.  Vision at near without glasses was 20/20 and with 
glasses was 20/20.  Ptosis was noted in the left upper lid.  
The diagnosis was right hypertropia and exotropia with 
diplopia, probably secondary to the myasthenia gravis.  

Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).  If a claim is not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102 (1999).  

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

At the outset, it should be noted that the only issue now 
before the Board is that of service connection for a left eye 
disorder.  Although the veteran also indicated that he 
desired service connection for myasthenia gravis, service 
connection for that disease was denied by an August 1999 
rating decision from which the veteran has not yet appealed.  
Thus, the Board can only address whether the veteran has an 
eye disorder that was incurred in or aggravated by service.  

The veteran contends that his left eye problems are of 
service origin dating back to sometime between 1970 and 1972.  
The service medical records establish that the veteran 
complained of "itchy eyes" in June 1973.  Treating medical 
personnel reported that an eye examination was normal.  
Physical examination at separation in April 1978 showed that 
the veteran's left eye was normal at that time.  Thus, the 
medical evidence does not show a left eye injury or other 
left eye pathology in service or any relevant abnormality on 
the separation examination.  In fact, ophthalmoscopic 
examination was noted to be normal.  The Board notes that all 
service medical records were obtained in June 1997 from the 
National Personnel Records Center, including records from 
Fort Hood, Texas.  

The veteran did not file a claim for service connection until 
more than 15 years after service.  The nature and etiology of 
any current left eye disorder is a medical question; 
therefore, competent medical evidence is required to well 
ground the claim.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  The available medical evidence tends 
to relate any eye current problems to myasthenia gravis, not 
to service.  

The RO attempted to obtain records of post-service medical 
treatment between 1980 and 1982 identified by the veteran.  
However, no records were found.  To the extent that the 
claimed records pertain to diagnosis or treatment of 
myasthenia gravis or show eye problems due to myasthenia 
gravis, they are not relevant to the issue on appeal.  There 
is nothing in the available post-service medical records that 
links current eye problems to service.  In fact the December 
1997 VA examiner opined that the veteran's hypertropia and 
exotropia with diplopia were probably secondary to myasthenia 
gravis.  The veteran has not provided or identified competent 
medical evidence of a nexus between any in-service injury and 
his current condition.  The only evidence relating post-
service left eye problems to active service consists of 
statements from the veteran.  The evidence does not establish 
that the veteran possesses a recognized degree of medical 
knowledge; therefore, his own opinions as to medical 
diagnoses and/or causation are not competent.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Absent evidence of a link between the in-service 
incurrence and the current condition, the claim is not well 
grounded.  

As to any argument that he claim is well grounded under the 
38 C.F.R. § 3.303(b) continuity-of-symptomatology alternative 
criteria and Savage v. Gober, 10 Vet. App. 488 (1997), a left 
eye disorder was not "noted" in service, for purposes of 
applying the section 3.303(b) alternative criteria.  While 
the service medical records show that the veteran complained 
once of itchy eyes, physical examination of the eyes was 
normal and there was no left eye pathology noted on the 
separation examination.  Moreover, to the extent that the 
veteran's report of ongoing eye symptoms may establish 
evidence of post-service continuity of left eye 
symptomatology, this does not satisfy the third element of a 
well grounded claim under section 3.303(b).  The Board finds 
that the veteran has not submitted sufficient evidence of a 
nexus between the present disability and any claimed post-
service symptomatology.  Thus, the claim is not well grounded 
and must be denied. 

As the veteran's claim for service connection for a left eye 
disorder is not well grounded, the doctrine of reasonable 
doubt has no application to this case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  He does not allege that any existing 
medical opinions include a medical opinion relating his 
current left eye disorder to active service.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, , 126 F.3d 1464 (Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); Mcknight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a left eye disorder is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

